IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-69,505-01; WR-69,505-02; WR-69,505-03; WR-69,505-04; WR-69,505-05; 
		WR-69,505-06; WR-69,505-07; WR-69,505-08; WR-69,505-09


EX PARTE CARLOS JESSE TIJERINA, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 2005-408493; 2005-408513; 2005-408597; 2005-408971; 2005-408972; 

			2005-409072; 2005-409074; 2005-409564; 2005-409565 
				IN THE 140TH  DISTRICT COURT 
FROM LUBBOCK COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of nine
felonies.  He pleaded guilty to four cases of possession of controlled substance, three of which were
punished with twenty years' imprisonment, and one with sixty years' imprisonment.  He pleaded
guilty to four cases of forgery, three of which were punished with twenty years' imprisonment, and
one with sixty years' imprisonment.  He also pleaded guilty to one case of fraudulent use of
identification and was sentenced to twenty years' imprisonment.  The Seventh Court of Appeals
affirmed his convictions. Tijerina v. State, Cause Nos. 07-06-0018-CR; 07-06-0019-CR; 07-06-0020-CR; 07-06-0021-CR; 07-06-0022-CR; 07-06-0023-CR; 07-06-0024-CR; 07-06-0025-CR; 07-06-0026-CR (Tex. App.-Amarillo, delivered December 5, 2006). 
 On April 2, 2008, this Court remanded these applications to the trial court for findings of fact
and conclusions of law on a single ground of ineffective assistance of counsel.  On November 6,
2008, the trial court made findings of fact and conclusions of law that were based on an affidavit
from trial counsel.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.
	It is so ordered on this the 14th day of January, 2009.  



Filed: January 14, 2009
Do not publish